Citation Nr: 0309715	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-33 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder diagnosed as post-traumatic stress 
disorder (PTSD) with depression and psychotic symptoms.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1997, the RO 
denied service connection for PTSD.  In October 1997, the RO 
denied service connection for depression with psychosis.  The 
veteran has perfected appeals for both rating decisions.

In August 1999 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

In a November 1999 decision the Board noted that service 
connection was denied for situational anxiety in August 1980 
and the veteran did not appeal that rating decision.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that "a claim based on the diagnosis of a new mental 
disorder ... states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement." Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996).  

The Board noted that the diagnoses of PTSD with depression 
and psychosis were not of record at the time of the August 
1980 rating decision.  The Board found that the issue of 
entitlement to service connection for a chronic acquired 
psychiatric disorder must be adjudicated on the basis of an 
original claim.  The Board determined that claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder diagnosed as PTSD was supported by 
cognizable evidence showing that the claim was plausible or 
capable of substantiation.  The claim was therefore remanded 
to the RO for additional development and for readjudication 
of the claim on the merits. 

In April 2000 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

There is credible supporting evidence of an inservice 
stressor; namely, personal assault, upon which competent 
medical authority has predicated the diagnosis of PTSD with 
depression and psychotic symptoms. 


CONCLUSION OF LAW

PTSD with depression and psychotic symptoms was incurred in 
active service.  
38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. §§ 3.303, 
3.304.(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was diagnosed with situational anxiety in October 1969.  A 
psychiatric consultation conducted in February 1970 found no 
evidence of neurosis, psychosis, or suicidal ideation.  The 
veteran's mental status was determined to be normal at the 
time of the separation examination conducted in May 1970.  
The veteran was medically discharged from active duty for an 
unrelated disability.  

Private treatment records associated with the claims files 
include diagnoses of bipolar disorder, PTSD, and adjustment 
disorder beginning in March 1995.

VA hospitalization records associated with the claims files 
include pertinent diagnoses of bipolar disorder, personality 
disorder, dysthymia, panic disorder with agoraphobia and 
major depression with psychotic features beginning in August 
1995.  Psychological testing conducted in July 1995 was 
interpreted as revealing the possibility of a thought 
disorder and also the possibility of schizotypal personality 
or pre-psychotic disorder.

Private medical records and Social Security Administration 
records in 1995 refer to psychiatric diagnoses including a 
diagnosis PTSD based on a personal assault in active service.

The report of a May 1996 VA PTSD examination has been 
associated with the claims files.  The veteran alleged that 
during active duty she had been sexually assaulted by a 
single female on one occasion, by three females on another 
occasion and by a male photographer on a third occasion.  The 
diagnosis was PTSD with depression.

The transcript of an August 1999 travel Board hearing at the 
RO conducted by the undersigned Veterans Law Judge is of 
record.  The veteran testified that she was first diagnosed 
with depression in 1996.

She alleged that the depression was the result of two in-
service sexual assaults, one by a female (June 1969) and one 
by a male (April or May of 1970).  She also testified that 
she was attacked by three lesbians during active duty.  She 
did not supply a date for the alleged attack.  She was 
receiving Social Security disability payments since 1996 due 
to her psychiatric illness.

In a December 1999 statement from MP, the veteran's aunt, it 
was recounted as history told to her by another individual 
the that the veteran had a preservice sexual assault history 
in high school.  She was allegedly sexually assaulted by the 
boys as knife-point.  The incident reportedly occurred in 
West Cleveland , Ohio.  

She noted the three boys were arrested and convicted.  She 
noted she was aware the veteran suffered a second sexual 
assault and developed anxiety and PTSD requiring mental 
health treatment.

Subsequent statements from the veteran and her sister 
disputed the aunt's history of the veteran being sexually 
assaulted prior to service.  The veteran and her sister note 
the veteran's PTSD was based on sexual assault in service.  

Of record is information from the office of the chief of 
police of Cleveland, Ohio noting that that office was unable 
to verify any pertinent rape/arrest incident regarding the 
alleged sexual assault of the veteran prior to active duty 
based on the current information.

A January 2003 special VA psychiatric examination report by a 
board certified psychiatrist shows that the veteran's claims 
file was made available to and reviewed by the examiner.  
Following a compressive review of the record and psychiatric 
examination findings the medical specialist opined that the 
veteran was suffering from PTSD with depression and psychotic 
symptoms.  The examiner recorded that her psychiatric 
manifestations and current psychiatric disability were very 
likely related to her sexual trauma in service.  


Criteria

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incur 
red in service.  38 C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, her lay testimony alone may establish 
the incurrence of the claimed inservice stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of her service. 38 
C.F.R. § 3.304(f); see also, Cohen v. Brown, 10 Vet. App. 128 
(1997).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows: (3) If a PTSD claim is 
based on in- service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.


VA will not deny a PTSD claim that is based on in- service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

67 Fed. Reg. 10330, 10332 (Mar. 7, 2002) (to be codified at 
38 C.F.R. § 3.304(f)). When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the CAVC 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Under the old and new versions of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires a current diagnosis of 
that disorder in accordance with DSM-IV, adequate evidence of 
an inservice stressor, and credible supporting evidence 
linking the stressor to service.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist

During the pendency of the appeal claim there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.

The evidence consists of the veteran's service medical 
records, voluminous postservice private medical records 
including records from the Social Security Administration, 
reports of special VA psychiatric examinations with related 
opinions, lay statements from her aunt and sister, 
information from the office of chief of police, Cleveland, 
Ohio and a transcript of a transcript of an August 1999 
travel Board hearing at the RO conducted by the undersigned 
member of the Board. The evidence presents a complete basis 
for consideration of the issue on appeal.  

While the veteran has not yet been notified of the new VCAA, 
the Board may proceed in determining the issue on appeal in 
light of the favorable outcome noted below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service Connection

Following a comprehensive analysis of the record, including 
findings recorded on VA psychiatric examinations, it becomes 
evident that the veteran's PTSD with depression and psychotic 
symptoms probably relate to a sexual assault incident in 
active duty.  The record lacks competent evidence showing 
otherwise.  In other words, the evidence does not permit the 
Board to conclude that the preponderance of the evidence is 
against the veteran on the issue of entitlement to service 
connection for PTSD.  Considerable weight has been accorded 
the opinion of the board certified psychiatrist in January 
2002 and statement from individuals in support of the 
veteran's claim.  

Accordingly, the Board finds that the evidentiary record 
supports a grant of entitlement to service connection for 
PTSD with depression and psychotic symptoms.


ORDER

Entitlement to service connection for PTSD with depression 
and psychotic symptoms is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

